Exhibit 10.27

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
February 19, 2016 (the “Effective Date”) by and between Valeritas, Inc. a
Delaware corporation (the “Company”) and Mark Conley (the “Executive”). The
Company and the Executive are referred to each individually as a “party” and
collectively as the “parties.”

RECITALS:

WHEREAS, the Company and the Executive previously executed a Change in Control
Agreement, dated June 23, 2015 (the “Original Agreement”); and

WHEREAS, the Executive and the Company desire to amend and restate the terms and
conditions of the Original Agreement and to continue the Executive’s employment
with the Company upon the amended and restated terms and conditions as set forth
herein in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties agree as follows:

1. Term. Subject to termination under Section 4, this Agreement shall be
effective for the period beginning on the Effective Date and continuing until
the third anniversary of the Effective Date. The term of this Agreement shall
automatically renew for periods of one-year, unless either party gives written
notice to the other party at least 30 days prior to the end of the then existing
term or any one-year renewal period, that the term of the Agreement shall not be
further extended. The period commencing on the Effective Date and ending on the
date on which the term of the Agreement terminates in accordance with this
Section 1 or upon termination of employment in accordance with Section 4 is
referred to hereinafter as the “Term.” Nothing in this Agreement shall be
construed as giving the Executive any right to be retained in the employ of the
Company, and the Executive specifically acknowledges that the Executive shall be
an employee-at-will of the Company, and thus subject to discharge at any time by
the Company with or without Cause (as defined in Section 4) and without
compensation of any nature except as provided in Section 5 below.

2. Duties. During the Term, the Executive shall serve as the Vice President,
Corporate Controller and Treasurer of the Company, and shall perform the
executive and administrative duties, functions and privileges incumbent with
such position and such other duties as reasonably determined and assigned by the
Chief Financial Officer and/or Chief Executive Officer of the Company, from time
to time. The Executive shall devote substantially all of his time, attention and
skill to such duties, except for paid vacation and other excused absence
periods, and shall serve the Company faithfully and to the best of his ability,
and shall use his best efforts to promote the success of the business of the
Company. The Executive’s employment is subject to compliance with the Company’s
policies, including any code of conduct, all as may be amended from time to
time.

Notwithstanding the foregoing, nothing in this Section 2 will prevent the
Executive from engaging in additional activities in connection with personal
investments and community affairs that are not materially inconsistent with the
Executive’s duties under this Agreement and that do not violate Section 6.

Conley - Confidential



--------------------------------------------------------------------------------

3. Compensation.

a. Base Salary. During the Term, the Company shall pay to the Executive an
annual base salary (“Base Salary”) of at least $225,000 less applicable and
authorized deductions, subject to review annually for appropriate increases by
the Chief Financial Officer and/or Chief Executive Officer and the Board of
Directors of the Company (the “Board”) pursuant to the normal performance review
policy for senior level executives. The Base Salary shall be payable in
accordance with the Company’s payroll schedule.

b. Annual Bonus. For each calendar year during the Term, the Executive shall be
eligible to earn an annual discretionary bonus (“Annual Bonus”) based upon the
level of attainment of performance goals established by the Board. The target
level of the Annual Bonus is 30% of the Executive’s Base Salary (the “Target
Bonus”). The Executive’s actual Annual Bonus, if any, will be awarded in the
Company’s discretion, and shall be paid in accordance with the terms and
conditions of the Company’s Annual Bonus program. Except as provided in
Section 5, in no event will the Executive be eligible to be awarded an Annual
Bonus if the Executive is not actively employed by the Company on, or has given
or received notice of termination or resignation prior to, the date on which
bonuses for the applicable year are paid to similarly situated employees. In no
event will any Annual Bonus be paid later than March 15 of the year following
the year in which the performance goals applicable to the Annual Bonus are
measured. The Executive’s receipt of an Annual Bonus in one year does not
guarantee receipt of any bonus in any subsequent year.

c. Equity Compensation. The Executive currently holds outstanding equity awards
that remain subject to the terms of the applicable award agreement evidencing
the equity award. The Executive will be eligible to receive equity awards
pursuant to the terms of the Valeritas, Inc. 2014 Incentive Compensation Plan,
or successor equity compensation plan, as each may be amended from time to time
(the “Equity Plan”) as determined by the Company in its discretion. All
determinations as to eligibility to receive equity awards, as well as the amount
of any such equity grants made under the Equity Plan, shall be made in the
Company’s sole discretion, subject to final approval by the Board or its
designee. All equity awards shall be subject to the terms of the award agreement
evidencing the equity award and the Equity Plan, or other equity plan pursuant
to which the equity award was granted.

d. Other Benefits. During the Term, the Executive shall be eligible to
participate in such employee benefit plans, programs or arrangements as are
generally made available from time to time to other Company senior executives,
to the extent the Executive is eligible under the terms of the plans, programs
or arrangements pursuant to which such benefits are provided. Nothing in this
Agreement shall prevent the Company from amending or terminating any Company
employee benefit plan, program or arrangement from time to time as the Company
deems appropriate.

e. Paid Time Off. During the Term, the Executive shall accrue a minimum of four
(4) weeks paid time off each year, subject to the terms of the Company’s paid
time off policy as in effect from time to time.

Conley - Confidential

 

2



--------------------------------------------------------------------------------

4. Termination Events. This Agreement, the Executive’s employment and any and
all rights of the Executive under this Agreement will terminate (except as
otherwise provided in Section 5):

a. Upon the death of the Executive;

b. If the Company terminates the Executive due to the Disability (as hereinafter
defined) of the Executive, immediately upon notice from the Company to the
Executive;

c. For Cause (as hereinafter defined), immediately upon notice from the Company
to the Executive, or such later time as such notice may specify;

d. If the Company terminates the Executive without Cause or the Executive
resigns for Good Reason (as hereinafter defined); and

e. If the Executive resigns other than for Good Reason.

The Executive agrees to resign from all officer and director positions with the
Company and its affiliates effective upon the Executive’s termination of
employment.

For purposes of this Agreement, the Executive will be deemed to have a
“Disability” if he is disabled within the meaning of such term under the
Company’s long-term disability plan.

For purposes of this Agreement, “Cause” shall mean the Executive’s
(i) misappropriation of funds with respect to the Company or its affiliates,
(ii) a material violation of this Agreement or of the employment policies of the
Company or an affiliate, as in effect from time to time, (iii) a breach of any
written confidentiality, nonsolicitation or noncompetition covenant with the
Company or an affiliate, including but not limited to those set forth in this
Agreement, (iv) conviction of a felony, or (v) misconduct that has a material
adverse effect on the business, operations, assets, properties, or financial
condition of the Company or an affiliate.

For purposes of this Agreement, the Executive shall have “Good Reason” if he
provides the Company with written notice of his intent to resign within sixty
(60) days after the occurrence of any of the following without the Executive’s
written consent: (i) the Company requires that the Executive’s principal office
location be moved to a location more than fifty (50) miles from the Executive’s
principal office location immediately before the change; (ii) a material
diminution by the Company of the Executive’s Base Salary or Target Bonus; or
(iii) any material breach by the Company of this Agreement; provided, however,
that the occurrence of an event described in clauses (i) through (iii) of this
definition shall not constitute Good Reason if such event is fully corrected in
all material respects by the Company within thirty (30) days following the
receipt of the Executive’s written notice of his intent to resign. If the
Company fails to cure the event described in clauses (i) through (iii) the
Executive must actually resign within thirty (30) days following the cure
period.

Conley - Confidential

 

3



--------------------------------------------------------------------------------

5. Obligations Upon Termination.

a. By the Company or the Executive for any Reason. If the Executive’s employment
is terminated by the Company or the Executive for any reason, with or without
Cause (as defined below), the Executive will have no further rights against the
Company hereunder, except as set forth in subsection (b) or (c) below to the
extent applicable, and except for the right to receive any unpaid Base Salary
attributable to employment before the termination date and any other payments
that have accrued or fully vested but which have not yet been paid prior to such
termination. Other than the payments set forth in this subsection (a) and
subsections (b) and (c) below, as applicable, the Executive will not be entitled
to receive any other compensation for the calendar year during which the
Executive’s termination of employment occurs or any subsequent calendar period.

b. By the Company without Cause or the Executive for Good Reason. If the
Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability), or the Executive resigns for Good Reason, and in
either case the Executive executes and does not revoke a Release (as defined in
subsection (e) below) (a “Qualifying Termination”), then the Executive will be
eligible to receive the benefits set forth in either subsection (i) or
(ii) below (but not both).

(i) Not in Connection with a Change in Control. If the Qualifying Termination
occurs prior to the effective date of a Change in Control (as defined in the
Equity Plan) and the Qualifying Termination is not a “Qualifying Pre-Closing
Termination” (as defined in subsection (ii) below), or the Qualifying
Termination occurs more than twelve (12) months after a Change in Control (in
either case, a “Standard Qualifying Termination”), the Executive shall be
entitled to:

(1) continuation of the Executive’s Base Salary (at the salary rate then in
effect) for six (6) months (the “Severance Period”), in accordance with the
Company’s payroll schedule, commencing on the sixtieth (60th) day after the
Executive’s effective date of termination, with the first such installment
payment including any unpaid severance payments that would have been made on the
normal payroll dates occurring during the first sixty (60) days following the
date of termination;

(2) an Annual Bonus for the year in which the Executive’s Qualifying Termination
occurs, subject to achievement of any performance targets or goals applicable to
such Annual Bonus and otherwise to the extent that the Company, in its sole
discretion, awards bonuses to its executives for the year in which the
termination occurs, and any such Annual Bonus shall be pro-rated to reflect the
Executive’s employment with the Company through the date of termination and
shall be payable in a lump sum at the same time as other such annual bonuses are
payable to active employees;

(3) any Annual Bonus earned but not yet paid for any completed full fiscal year
immediately preceding the employment termination date; and

Conley - Confidential

 

4



--------------------------------------------------------------------------------

(4) provided that the Executive is eligible for and timely elects COBRA
continuation coverage under the Company’s group health plan, the Company will
reimburse the Executive for the monthly COBRA cost of continued coverage under
such plan for the Executive, and, where applicable, his spouse and dependents,
less the amount the Executive would have been required to pay for such coverage
if the Executive were an active employee of the Company, for the Severance
Period, or until the Executive becomes employed by another employer offering any
such benefits (whichever is earlier), provided that the Company reserves the
right to restructure the foregoing reimbursement arrangement in any manner
necessary or appropriate to avoid fines, penalties or negative tax consequences
to the Company or any affiliate or the Executive (including, without limitation,
to avoid any penalty imposed under the Patient Protection and Affordable Care
Act or the guidance issued thereunder), as determined by the Company in its sole
and absolute discretion. The Executive agrees to provide the Company with notice
of eligibility under another health plan within two (2) weeks of such
eligibility. The Executive shall submit appropriate evidence of each such
expense within sixty (60) days after his receipt of the invoice or billing
statement for such expense, and the Company shall provide the Executive with the
requisite reimbursement on the next payroll date thereafter. The monthly
reimbursements described in this clause (4) shall be paid in normal payroll
installments, commencing on the sixtieth (60th) day after the Executive’s
effective date of termination. The first such installment payment shall include
any unpaid severance payments that would have been made on the normal payroll
dates occurring during the first sixty (60) days following the date of
termination. The COBRA health care continuation coverage period under section
4980B of the Internal Revenue Code of 1986, as amended (the “Code”) shall run
concurrently with the Severance Period.

(ii) In Connection with a Change in Control. If the Qualifying Termination
occurs either (A) within three months prior to the effective date of a Change in
Control but during the “Pre-Closing Period” (as defined below) (a “Qualifying
Pre-Closing Termination”), or (B) on the date of, or within twelve (12) months
after, the effective date of a Change in Control (in either case, together with
a Qualifying Pre-Closing Termination, a “CIC Qualifying Termination”), the
Executive shall be entitled to the same payments and benefits set forth under
Section 5(b)(i) above, except that (1) the Severance Period for purposes of
Sections 5(b)(i)(1) and 5(b)(i)(4) shall extend for nine (9) months instead of
six (6) months and (2) in lieu of the Annual Bonus set forth in
Section 5(b)(i)(2), the Executive shall receive the Target Annual Bonus for the
year in which the Executive’s Qualifying Termination occurs, pro-rated to
reflect the Executive’s employment with the Company through the date of
termination, which shall be payable to the Executive on the sixtieth (60th) day
following the Executive’s termination date, provided that if the Change in
Control occurs after a Qualifying Termination under Section 5(b)(i) above, but
prior to payment of the Annual Bonus for the year in which the Executive’s
termination of employment occurs, the pro-rated Target Annual Bonus described in
this subsection (ii) shall be paid on the sixtieth (60th) day following the
Change in Control. For the avoidance of doubt, if a Change in Control occurs
after a Qualifying Termination under Section 5(b)(i) above, and after payment of
the pro-rated Annual Bonus described in Section 5(b)(i)(2), the Executive shall
not be eligible to receive any additional payments for any Annual Bonus,
including the Target Annual Bonus described in this subsection (ii).

Conley - Confidential

 

5



--------------------------------------------------------------------------------

For purposes of this Agreement, the “Pre-Closing Period” means the period
commencing with the Company’s execution of a definitive agreement for a Change
in Control transaction and ending upon the earlier to occur of (A) the closing
of the Change in Control contemplated by such definitive agreement and (B) the
termination of such definitive agreement without the consummation of the
contemplated Change in Control.

(iii) No Duplication of Benefits. Notwithstanding anything to the contrary,
under no circumstances shall the Executive be eligible to receive payments under
both subsections (i) and (ii) of this Section 5(b).

c. Death or Disability. If the Company terminates the Executive’s employment on
account of the Executive’s Disability (subject to the requirements of applicable
law) or if the Executive dies while employed by the Company, the Company shall
pay the Executive (or the Executive’s estate in the case of death) the
Executive’s Base Salary (at the salary rate then in effect) for three (3) months
following the Executive’s termination of employment, in accordance with the
Company’s payroll schedule, commencing on the sixtieth (60th) day after the
Executive’s effective date of termination, with the first such installment
payment including any unpaid severance payments that would have been made on the
normal payroll dates occurring during the first sixty (60) days following the
date of termination. Except as provided in subsection (a) above, the Executive
shall not be entitled to any other compensation for the calendar year during
which the termination occurs or any subsequent calendar period.

d. Employee Benefit Plans. The Executive’s accrual of or participation in plans
providing for benefits will cease on the effective date of the Executive’s
termination of employment and the Executive will be entitled to accrued benefits
pursuant to such plans only as provided in such plans. The Executive will not
receive, as part of his termination pay pursuant to this Section 5, any payment
or other compensation for any vacation, holiday, sick leave or other leave
unused on the effective date of termination of the Executive’s employment
pursuant to this Agreement, except to the extent required to be paid by
applicable law.

e. Release Requirement. The Company will be obligated to provide the severance
benefits set forth in this Section 5 (except in the case of death) only if the
Executive executes and does not revoke a complete release of any and all claims
that the Executive may have against the Company and its affiliates,
substantially in the form attached hereto as Exhibit A, with such changes as are
required to comply with applicable law at the time of the Executive’s
termination of employment or as reasonably determined by Company counsel to be
necessary or appropriate (the “Release”). Such Release shall become effective
upon the expiration of the revocation period contemplated thereby, as long as
the Executive does not revoke the Release during such revocation period.
Notwithstanding anything to the contrary, if the Release is not effective as of
the scheduled payment date for the Executive’s receipt of the payments and/or
benefits set forth in this Section 5 (other than subsection (a)) (e.g., on the
sixtieth (60th) day following the Executive’s termination date), the Executive
will forfeit such payments and/or benefits.

Conley - Confidential

 

6



--------------------------------------------------------------------------------

f. Code section 280G. Notwithstanding anything to the contrary, if any severance
payment under this Section 5, either alone or together with any other payment
which the Executive has received or has the right to receive from the Company
(“Total Payments”), would otherwise exceed the amount (the “Safe Harbor Amount”)
that could be received by the Executive without the imposition of an excise tax
under section 4999 of the Code, then the Total Payments shall be reduced to the
extent, and only to the extent, necessary to assure that their aggregate present
value, as determined in accordance the applicable provisions of section 280G of
the Code and the regulations thereunder, does not exceed the greater of the
following dollar amounts: (i) the Safe Harbor Amount, or (ii) the greatest
after-tax amount payable to the Executive after taking into account any excise
tax imposed under section 4999 of the Code on the Total Payments. The Company
shall pay all of the fees, including legal and accounting fees, associated with
calculating the amounts set forth in this subsection (f).

6. Covenant Not to Compete; Non-Disclosure of Information; Invention Assignment;
Return of Company Property.

a. Covenant Not to Compete/Not to Solicit. The Executive acknowledges and
recognizes that the Company operates in a competitive field and that
confidential information concerning its business operations is a substantial
asset that was acquired through considerable time, money and effort.
Accordingly, in consideration of the execution of this Agreement, the Executive
agrees to the following:

(i) During the Restricted Period (as defined below) and within the Restricted
Area (as defined below), the Executive will not, individually or in conjunction
with others, directly or indirectly, engage in any activities with a Competitive
Business (as defined below), whether as an officer, director, proprietor,
employer, partner, independent contractor, active investor, consultant, advisor
or agent, except in connection with the Executive’s responsibilities as an
employee of the Company.

(ii) During the Restricted Period, the Executive will not, directly or
indirectly, compete with the Company by soliciting, inducing or influencing any
Company Clients (as defined below) to discontinue or reduce the extent of such
relationship with the Company.

(iii) During the Restricted Period, the Executive will not (1) directly or
indirectly recruit, solicit or otherwise influence any employee or agent of the
Company to discontinue such employment or agency relationship with the Company,
or (2) employ or seek to employ, or cause or permit any Competitive Business to
employ or seek to employ for any Competitive Business any person who is then (or
was at any time within one (1) year prior to the date the Executive or the
Competitive Business employs or seeks to employ such person) employed by the
Company.

Conley - Confidential

 

7



--------------------------------------------------------------------------------

(iv) During the Restricted Period, the Executive will not interfere with, or
disrupt or attempt to disrupt any relationship, contractual or otherwise,
between the Company and any Company Clients, customer, employee or agent of the
Company.

b. Non-Disclosure of Information. The Executive acknowledges that the Company’s
trade secrets, private or secret processes, methods and ideas, as they exist
from time to time, customer lists and other confidential information concerning
the Company’s products, services, training methods, development, technical
information, marketing activities and procedures, credit and financial data
concerning the Company and/or the Company’s Clients (the “Proprietary
Information”) are valuable, special and unique assets of the Company, access to
and knowledge of which are essential to the performance of the Executive
hereunder. In light of the highly competitive nature of the industry in which
the Company’s business is conducted, the Executive agrees that all Proprietary
Information, heretofore or in the future obtained by the Executive as a result
of the Executive’s association with the Company shall be considered
confidential.

In recognition of this fact, the Executive agrees that the Executive will not
use or disclose any of such Proprietary Information for the Executive’s own
purposes or for the benefit of any person or other entity or organization
(except the Company) under any circumstances unless such Proprietary Information
has been publicly disclosed generally or, unless upon written advice of legal
counsel reasonably satisfactory to the Company, the Executive is legally
required to disclose such Proprietary Information. Documents (as defined below)
prepared by the Executive or that come into the Executive’s possession during
the Executive’s association with the Company that include Proprietary
Information are and will remain the property of the Company, and when this
Agreement terminates, such Documents shall be returned to the Company at the
Company’s principal place of business, as provided in the Notice provision
(Section 10.f) of this Agreement or destroyed.

c. Documents. “Documents” shall mean all original written, recorded, or graphic
matters whatsoever, and any and all copies thereof, including, but not limited
to: papers; books; records; tangible things; correspondence; communications;
telex messages; memoranda; work-papers; reports; affidavits; statements;
summaries; analyses; evaluations; customer mailing lists; client records and
information; agreements; agendas; advertisements; instructions; charges;
manuals; brochures; publications; directories; industry lists; schedules; price
lists; client lists; statistical records; training manuals; computer printouts;
books of account, records and invoices reflecting business operations; all
things similar to any of the foregoing however denominated. In all cases where
originals are not available, the term “Documents” shall also mean identical
copies of original documents or non-identical copies thereof.

d. Company’s Clients. The “Company’s Clients” shall be any person or entity for
whom the Company has a contractual relationship, including, but not limited to,
any person or entity which has entered into any contract for the distribution of
any of the Company’s products within one (1) year immediately preceding the date
Executive’s employment with the Company terminates.

Conley - Confidential

 

8



--------------------------------------------------------------------------------

e. Restricted Period. The “Restricted Period” shall be at all times during the
Executive’s employment with the Company, and shall extend for six (6) months
following the Executive’s termination of employment if such termination is a
Standard Qualifying Termination, or for nine (9) months following the
Executive’s termination of employment if such termination is a CIC Qualifying
Termination, provided, however, that the Restricted Period shall be extended by
any period of time during which the Executive is in breach of the covenants set
forth in this Section 6. The periods of time during which the Executive is in
violation of the covenants set forth in this Section 6 shall be in addition to
the Restricted Period specified herein.

f. Restricted Area. The “Restricted Area” shall mean any geographic area in
which the Company actively did business within the twelve (12) months preceding
the Executive’s termination of employment or which the Company planned to
conduct business during that same period.

g. Competitive Business. “Competitive Business” shall mean a company that is in
any stage of research, development or commercialization of a patch, pump or
other extended insulin release device or mechanism primarily targeted to
diabetic patients. Notwithstanding the foregoing, the following activities will
not be prohibited “Competitive Business” activities: (i) a passive investment of
up to five percent (5%) of the outstanding stock of a publicly held corporation
regardless of whether such corporation engages in a Competitive Business;
(ii) providing investment banking services on behalf of an investment banking
firm regardless of whether or not such firm is providing services to an entity
engaged in a Competitive Business; or (iii) the Executive commencing employment
with any entity that engages in both Competitive Business activities and
activities which are not Competitive Business activities so long as the
Executive provides services to such entity with respect to non-Competitive
Business activities and does not engage in Competitive Business activities.

h. Covenants as Essential Elements of this Agreement. It is understood by and
between the parties hereto that the foregoing covenants contained in Sections
6(a) and 6(b) are essential elements of this Agreement, and that but for the
agreement by the Executive to comply with such covenants, the Company would not
have agreed to enter into this Agreement. Such covenants by the Executive shall
be construed to be agreements independent of any other provisions of this
Agreement.

i. Company Includes. For purposes of this Agreement, the Company shall include
the Company, and any parent and any direct and indirect subsidiaries and
affiliates (as defined in Rule 501 under the Securities Act of 1933).

j. Invention Assignment. The Executive agrees that all inventions, including,
but not limited to, improvements, and all know-how, processes, techniques,
formulas, ideas, circuits, designs, trademarks, trade secrets and copyrightable
works (collectively, “Inventions”) which result from work performed by the
Executive on behalf of the Company or from access to Proprietary Information
shall be the property solely of the Company. The Executive agrees, both during
and after employment with the Company, to disclose promptly and in writing, to
the Company, all Inventions that the Executive, either solely or jointly with
others, make, author, discover, develop, conceive and/or reduce to practice
derived from Proprietary Information. The Executive hereby assigns and agrees to
assign to the Company or its designee, without further consideration, his entire
right and interest in and to all Inventions, including all

Conley - Confidential

 

9



--------------------------------------------------------------------------------

rights to obtain, register and enforce patents, copyrights, mask work rights and
other intellectual property protection for Inventions. The Executive agrees to
execute all documents reasonably necessary to perfect such intellectual property
rights and the assignment of those rights to the Company or its designee. The
Executive further agrees to assist the Company (at the Company’s expense), both
during and after employment with the Company, in obtaining, protecting and/or
enforcing patents, copyrights or other forms of Inventions.

k. Return of Company Property. Upon termination of the Executive’s employment
with the Company for any reason whatsoever, voluntarily or involuntarily (and in
all events within five (5) days of the Executive’s effective date of
termination), and at any earlier time the Company requests, the Executive will
deliver to the person designated by the Company all originals and copies of all
documents and property of the Company in the Executive’s possession, under the
Executive’s control or to which the Executive may have access. The Executive
will not reproduce or appropriate for the Executive’s own use, or for the use of
others, any property, Proprietary Information or Inventions, and shall remove
from any personal computing or communications equipment all information relating
to the Company.

l. Permitted Conduct. Nothing in this Agreement shall prohibit or restrict the
Executive from: (i) making any disclosure of relevant, necessary and truthful
information or documents in connection with any charge, action, investigation or
proceeding relating to this Agreement, or as required by law or legal process;
or (ii) participating, cooperating or providing truthful testimony in any
charge, action, investigation or proceeding with, or providing information to,
any self-regulatory organization, governmental agency or legislative body, or
the Company’s Legal Department, and/or pursuant to the Sarbanes-Oxley Act,
provided that, to the extent permitted by law, upon receipt of any subpoena,
court order or other legal process compelling the disclosure of any such
information or documents, the Executive gives prompt written notice to the most
senior Human Resources executive so as to permit the Company to protect its
interests in confidentiality to the fullest extent possible.

7. Covenants to Survive this Agreement. The covenants of the Executive contained
in Section 6(b) hereof shall survive the termination of the Executive’s
employment for any reason and the expiration or termination of this Agreement or
any part thereof without regard to the reason therefor. The covenants of the
Executive contained in Section 6(a) hereof shall survive the termination of the
Executive’s employment for any reason and the expiration or termination of this
Agreement or any part thereof, except as otherwise expressly provided in this
Agreement. Both parties hereby expressly agree and contract that it is not the
intention of either party to violate any public policy or any statutory or
common law, and that if any sentence, paragraph, clause or combination of the
same of Section 6 (including any provisions incorporated by reference) is in
violation of the law of any state where applicable, such sentence, paragraph,
clause, or combination of the same shall be void in the jurisdictions where it
is unlawful, and the remainder of such paragraph and this Agreement shall remain
binding on the parties hereto. It is the intention of both parties to make the
covenants of Section 6 binding only to the extent that it may be lawfully done
under existing applicable laws. In the event that any part of any covenant of
Section 6 is determined by a court of law to be overly broad thereby making the
covenant unenforceable, the parties hereto agree, and it is their desire, that
such court shall substitute a reasonable, judicially enforceable limitation in
place of the offensive part of the covenant and as so modified the covenant
shall be as fully enforceable as set forth herein by the parties themselves in
the modified form.

Conley - Confidential

 

10



--------------------------------------------------------------------------------

8. Injunctive Relief, an Additional Remedy. The Executive acknowledges that the
injury that would be suffered by the Company as a result of breach of the
provisions of Section 6 would be irreparable and that an award of monetary
damages to the Company for such breach would be an inadequate remedy.
Consequently, the Company will have the right in addition to any other rights it
may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this Agreement and
the Company will not be obligated to post bond or the security in seeking such
relief. Without limiting the Company’s rights under this Section or any other
remedies of the Company, if the Executive breaches any provisions of Section 6,
and the Company obtains an injunction or final judgment that Executive has
violated Section 6, the Company will have the right to cease making any payments
otherwise to the Executive under this Agreement.

9. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to the Executive or the Executive’s estate
or beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other arrangements
pursuant to which it is satisfied that such tax and other payroll obligations
will be satisfied in a manner complying with applicable law or regulation.

10. Miscellaneous.

a. Executive Representations. The Executive hereby represents and warrants to
the Company that he is not subject to, or a party to, any employment agreement,
noncompetition covenant, non-disclosure agreement or other agreement, covenant,
understanding or restriction of any nature whatsoever which would prohibit the
Executive from executing this Agreement and performing fully his duties and
responsibilities hereunder, or which would in any manner, directly or
indirectly, limit or affect the duties and responsibilities which may now or in
the future be assigned to the Executive by the Company. Further, the Company
expects the Executive not to, and the Executive hereby acknowledges that he
shall not, use any proprietary or confidential information of any prior employer
in the performance of his duties.

b. Governing Law. The validity, construction, interpretation and enforceability
of this Agreement and the capacity of the parties shall be determined and
governed by the laws of the State of Massachusetts without regard to conflicts
of law.

c. Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of the State
Massachusetts or of the United States of America for the District of
Massachusetts. By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the parties
hereto irrevocably consents to the service of process of any of the aforesaid
courts in any such action or proceeding by mailing copies thereof by certified
mail, postage prepaid, to the party at its address set forth in subsection (f).
THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY TO ALL CLAIMS
HEREUNDER.

Conley - Confidential

 

11



--------------------------------------------------------------------------------

d. Assignment. This Agreement and any rights and benefits hereunder shall inure
to the benefit of and be enforceable by the Executive’s legal representatives,
heirs or legatees. This Agreement and any rights and benefits hereunder shall
inure to the benefit of and be binding upon the Company and its successors and
assigns. This Agreement is personal to each of the parties hereto, and neither
party may assign or delegate any of the rights or obligations hereunder without
first obtaining a written consent of the other party, except the Company may
assign this Agreement without the Executive’s consent provided that the Company
merges with, or transfers all or substantially all of the Company’s assets to, a
transferee or surviving company that agrees to assume this Agreement in its
entirety, without modification or amendment.

e. Collateral Agreements. This Agreement constitutes the entire Agreement
between the parties respecting the employment of the Executive, and supersedes
any and all prior agreements and understandings concerning the terms and
conditions of the Executive’s employment by the Company, including the Original
Agreement, and there are no representations, warranties or commitments relating
to such employment, except as set forth or referred to herein, provided that,
notwithstanding the foregoing, the Employee Confidentiality and Inventions
Agreement between the Executive and the Company shall remain in full force and
effect. This Agreement may be amended only by an instrument in writing executed
by the parties hereto. For the avoidance of doubt, this Agreement shall not
supersede any award agreement between the Executive and the Company evidencing
outstanding equity awards.

f. Notices. Any notice, request, demand or other communication hereunder shall
be in writing and shall be deemed duly given when personally delivered to an
officer of the Company or to the Executive, as the case may be, or when
delivered by national next-business day delivery service or certified mail at
the following addresses:

If to the Company:

Valeritas, Inc.

750 Route 202 South, Suite 600

Bridgewater, NJ 08807

Attention: Human Resources

If to the Executive:

52 Salem Street

Andover, MA 01810

g. Counterparts. This Agreement may be executed in any number of counterparts.
All executed counterparts shall constitute one Agreement notwithstanding that
all signatories are not signatories to the original or the same counterpart.

Conley - Confidential

 

12



--------------------------------------------------------------------------------

h. Mitigation. The Executive shall not be required to mitigate the amount of any
payments and/or benefits under this Agreement by seeking other employment or
otherwise. The payments and/or benefits to be provided pursuant to Section 5
shall not be reduced by any compensation or benefits payable or provided to the
Executive as a result of employment by another employer after the date of
termination or otherwise.

i. Waiver of Breach. No delay or omission by a party in exercising any right,
remedy or power under this Agreement or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

j. Application of Section of 409A of the Internal Revenue Code.

(i) This Agreement is intended to comply with the requirements of section 409A
of the Code and its corresponding regulations (“Section 409A”), and shall in all
respects be administered in accordance with Section 409A. Notwithstanding
anything in this Agreement to the contrary, distributions may only be made under
this Agreement upon an event and in a manner permitted by Section 409A or an
applicable exemption. Severance benefits provided under this Agreement are
intended to be exempt from Section 409A under the “separation pay exception” to
the maximum extent applicable. Further, any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. For purposes of Section 409A, all payments
to be made upon a termination of employment under this Agreement may only be
made upon the Executive’s “separation from service” (within the meaning of such
term under Section 409A), each payment made under this Agreement shall be
treated as a separate payment, and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event shall the Executive, directly or indirectly, designate the
fiscal year of payment, except as permitted under Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in no event shall the timing of
the Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year. The Executive will be solely
responsible for any tax imposed under Section 409A and in no event will the
Company have any liability with respect to any tax, interest or other penalty
imposed under Section 409A.

(ii) Notwithstanding anything herein to the contrary, if, at the time of the
Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and the
Executive is a “specified employee” (as such term is defined in Section 409A)
and it is necessary to postpone the commencement of any payments or benefits
otherwise payable under this Agreement as a result of such termination of
employment to prevent any accelerated or additional tax under Section 409A, then
the Company shall postpone the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) that are not otherwise paid within
the ‘short-term deferral exception’ under Treas. Reg. section 1.409A-1(b)(4),
and the ‘separation pay exception’ under

Conley - Confidential

 

13



--------------------------------------------------------------------------------

Treas. Reg. section 1.409A-1(b)(9)(iii), until the first payroll date that
occurs after the date that is six months following the Executive’s “separation
of service” (as such term is defined under Section 409A) with the Company. If
any payments are postponed due to such requirements, such postponed amounts
shall be paid in a lump sum to the Executive on the first payroll date that
occurs after the date that is six (6) months following Executive’s separation of
service with the Company. If the Executive dies during the postponement period
prior to the payment of postponed amount, the amounts withheld on account of
Section 409A shall be paid to the personal representative of the Executive’s
estate within sixty (60) days after the date of the Executive’s death.

(iii) All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (1) any reimbursement shall be
for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (2) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (3) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred and (4) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.

[SIGNATURE PAGE FOLLOWS]

Conley - Confidential

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above,

 

COMPANY:

 

Valeritas, Inc.

 

By:  

/s/ John Timberlake

Name:   John Timberlake

 

Its: Interim Chief Executive Officer

 

EXECUTIVE:

 

/s/ Mark Conley

Mark Conley

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT OF

Mark Conley

Conley - Confidential

 

15



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the benefits and mutual agreements set forth in the
Employment Agreement, dated as February     , 2015 (the “Agreement”), between
Valeritas, Inc. (the “Company”) and [                     ] (the “Executive”),
to which this form is attached, the Executive, intending to be legally bound,
agrees to the terms and conditions set forth in this Release and Waiver of
Claims (“Release and Waiver”).

1. In exchange for the consideration provided to the Executive by the Agreement
that the Executive is not entitled to receive absent the Agreement, including
but not limited to the applicable severance consideration set forth in Section 5
of the Agreement, and the other commitments of the Company in the Agreement, the
Executive and his or her heirs, representatives, agents and attorneys hereby
generally and completely, subject to the provisions set forth below in
Paragraphs 2 and 3, releases the Company and any of its predecessors,
successors, parents, affiliated or subsidiary companies, and its or their
present or former officers, directors, agents, members of the Board of
Directors, representatives or employees, and the various Company benefit plans,
committees, trustees, fiduciaries, trusts and their respective successors and
assigns, heirs, executors and personal or legal representatives (collectively
referred to as the “Releasees”) from any and all claims or causes of action the
Executive may have or claim to have against the Releasees including any claims
arising out of or relating in any way to the Executive’s employment with the
Company and/or the termination of such employment. In waiving and releasing any
and all claims against the Releasees, whether or not now known to the Executive,
the Executive understands that this means that if the Executive later discovers
facts different from or in addition to those facts currently known by the
Executive, or believed by the Executive to be true, the waivers and releases of
this Release and Waiver will remain effective in all respects — despite such
different or additional facts and the Executive’s later discovery of such facts,
even if the Executive would not have signed this Release and Waiver if the
Executive had prior knowledge of such facts. The claims released include, but
are not limited to:

(a) all claims for monetary damages arising under Title VII of the Civil Rights
Act of 1964 (as amended), Sections 1981 through 1988 of Title 42 of the United
States Code (as amended), the Age Discrimination in Employment Act of 1967 (as
amended) (“ADEA”), the Older Workers Benefit Protection Act of 1990 (“OWBPA”),
and the Americans with Disabilities Act of 1990 (as amended);

(b) any and all other claims, including but not limited to claims brought under
the Rehabilitation Act, the Executive Retirement Income Security Act of 1974 (as
amended), the Fair Labor Standards Act (as amended), the Uniformed Services
Employment and Reemployment Rights Act of 1994, the National Labor Relations Act
(as amended), the Federal Worker Adjustment and Retraining Notification Act (as
amended), the Family and Medical Leave Act of 1993, the Occupational Safety and
Health Act (as amended), the Equal Pay Act (as amended), the Labor Management
Relations Act, the Massachusetts Law Prohibiting Unlawful

Conley - Confidential

 

16



--------------------------------------------------------------------------------

Discrimination (as amended), the Massachusetts Equal Pay Law (as amended), the
Massachusetts Right to be Free from Sexual Harassment Law, the Massachusetts Age
Discrimination Law, the Massachusetts Equal Rights Law, the Massachusetts Equal
Rights for the Elderly and Disabled Law, the Massachusetts Civil Rights Law, the
Massachusetts False Claims Act, the Massachusetts Family and Medical Leave Law,
the Massachusetts WARN Laws, and the Massachusetts Wage Act.

(c) all claims arising under any Executive Order or derived from or based upon
any state or federal regulations;

(d) all common law claims, including but not limited to any and all rights to
discovery, claims for wrongful discharge, constructive discharge, violation of
public policy, breach of an express or implied contract, breach of an implied
covenant of good faith and fair dealing, negligent or intentional infliction of
emotional distress, defamation, conspiracy, tortious interference with contract
or prospective economic advantage, promissory estoppel, equitable estoppel,
fraud, misrepresentation, detrimental reliance, retaliation, and negligence;

(e) all claims for any compensation including back wages, front pay, punitive
damages, pay increases, bonuses or awards, fringe benefits, severance benefits,
reinstatement, retroactive seniority, or any other form of economic loss;

(f) all claims for personal injury, including physical injury, mental anguish,
emotional distress, pain and suffering, embarrassment, humiliation, damage to
name or reputation, interest, liquidated damages, and punitive damages; and

(g) all claims for costs, interest, and attorneys’ fees.

2. The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable. The Executive and the Company agree that
nothing in this Release and Waiver prevents or prohibits the Executive from:
(i) making any disclosure of relevant and necessary information or documents in
connection with any charge, action, investigation or proceeding relating to this
Release and Waiver, or as required by law or legal process; (ii) participating,
cooperating or testifying in any charge, action, investigation or proceeding
with, or providing information to, any self-regulatory organization,
governmental agency or legislative body, and/or pursuant to the Sarbanes-Oxley
Act; (iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization; or (iv) challenging the knowing
and voluntary nature of the release of ADEA claims pursuant to the OWBPA. To the
extent permitted by law, upon receipt of any subpoena, court order or other
legal process compelling the disclosure of any such information or documents,
the Executive agrees to give prompt written notice to the Company so as to
permit the Company to protect its interests in confidentiality to the fullest
extent possible. To the fullest extent provided by law, the Executive
acknowledges and agrees, however, the Executive is waiving any right to recover
monetary damages in connection with any such charge, action, investigation or
proceeding. To the extent the Executive receives any monetary relief in
connection with any such charge, action, investigation or proceeding, the
Company will be entitled to an offset for the benefits made pursuant to the
Agreement, to the fullest extent provided by law.

Conley - Confidential

 

17



--------------------------------------------------------------------------------

3. The Executive and the Company further agree that the Equal Employment
Opportunity Commission (“EEOC”) and comparable state or local agencies have the
authority to carry out their statutory duties by investigating charges, issuing
determinations and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. The Executive retains the right to participate in any such action and
to seek any appropriate non-monetary relief. The Executive retains the right to
communicate with the EEOC and comparable state or local agencies and such
communication can be initiated by the Executive or in response to the government
and such right is not limited by any non-disparagement claims. The Executive and
the Company agree that communication with employees plays a critical role in the
EEOC’s enforcement process because employees inform the agency of employer
practices that might violate the law. For this reason, the right to communicate
with the EEOC is a right that is protected by federal law and this Release and
Waiver does not prohibit or interfere with those rights. Notwithstanding the
foregoing, the Executive agrees to waive his right to recover monetary damages
in any charge, complaint or lawsuit filed by him or by anyone else on his
behalf.

4. The Executive agrees that the Executive will not apply for, nor otherwise
seek or accept, employment or re-employment with the Company or any of its
related or successor companies, and the Executive forever releases and
discharges the Company and its related or successor companies from any
obligation to consider the Executive for employment or reemployment in any
capacity.

5. The Executive acknowledges that, subject to the provisions set forth in
Paragraphs 2 and 3, any prior agreements between the Executive and the Company
that impose noncompetition, non-solicitation, confidentiality and/or
nondisclosure obligations upon the Executive shall remain in force and effect.

6. The Executive acknowledges that the Executive has received all amounts due
from the Company through the Executive’s termination of employment, including
but not limited to all wages earned and payment for all accrued but unused paid
vacation time. No other amounts are due to the Executive from the Company except
pursuant to Section 5 of the Agreement (to the extent applicable). The Executive
also represents that there are no existing claims, charges, or complaints filed
by the Executive against the Releasees in any federal, state or local court or
administrative agency.

7. The Executive acknowledges that the only consideration the Executive has
received for signing this Release and Waiver is that set forth herein and in the
Agreement. No other promise, inducement, threat, agreement or understanding of
any kind or description has been made with or to the Executive to cause the
Executive to enter into this Release and Waiver. The Executive further
acknowledges that the consideration the Executive is receiving from the Company
through this Release and Waiver and the Agreement is greater than any amount the
Executive would otherwise be entitled to from the Company.

Conley - Confidential

 

18



--------------------------------------------------------------------------------

8. The Executive understands that the Executive has been given a period of
twenty-one (21) calendar days to review and consider this Release and Waiver
before signing it. The Executive also understands that the Executive is free to
use as much of the twenty-one (21) day period as the Executive wishes or
considers necessary before deciding to sign this Release and Waiver, provided,
however, that the Executive may not sign this Release and Waiver before the
Executive’s termination of employment. Changes to the Company’s offer contained
in this Release and Waiver that are immaterial will not restart the twenty-one
(21) day consideration period.

9. The Executive may revoke this Release and Waiver within seven (7) calendar
days of signing it by delivering written notice of revocation
to                     at                     . If the Executive has not revoked
this Release and Waiver within that seven (7) day period, it becomes effective
immediately on the eighth day after the Executive signs the Release and Waiver.

10. The Executive agrees that the Executive has had the opportunity to review
this Release and Waiver with an attorney, that the Company recommends that the
Executive review this Release and Waiver with an attorney and that the Executive
fully understands the terms and conditions of this Release and Waiver. The
Executive further acknowledges that the Executive accepts the terms of this
Release and Waiver and enters into it freely, voluntarily, and without duress or
coercion.

11. Should any provision of this Release and Waiver be declared or determined by
any Court of competent jurisdiction to be illegal, invalid or unenforceable
(except for Paragraph 1), the legality, validity and enforceability of the
remaining parts, terms or provisions shall not be affected thereby and the
illegal, unenforceable or invalid part, term or provisions shall be deemed not
to be part of this Release and Waiver.

12. This Release and Waiver shall be governed by Massachusetts law, and the
Courts of Massachusetts, either federal or state, shall have jurisdiction over,
and be the proper venue for, any disputes arising out of this Release and
Waiver.

Conley - Confidential

 

19



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS RELEASE AND WAIVER OF CLAIMS AND
UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL AND FINAL RELEASE AND WAIVER OF
CLAIMS SET FORTH ABOVE, I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED
INTO THIS RELEASE AND WAIVER OF CLAIMS, THAT I HAVE NOT RELIED UPON ANY
REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS RELEASE AND
WAIVER OF CLAIMS AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY AND BEEN ENCOURAGED
TO HAVE THIS RELEASE AND WAIVER OF CLAIMS REVIEWED BY AN ATTORNEY.

 

 

  

 

   Name: [                            ]    On behalf of Valeritas Date:    Name:
   Title:    Date:

Conley - Confidential

 

20